PUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 13-1382


In Re: HUGO     GERARDO   CAMACHO    NARANJO;   JAVIER   PIAGUAJE
PAYAGUAJE,

                Appellants.

−−−−−−−−−−−−−−−−−−−−−−−−−−

CHEVRON CORPORATION,

                Petitioner – Appellee,

          v.

AARON MARR PAGE; DARIA FISHER PAGE,

                Respondents – Appellants.



                              No. 13-2028


CHEVRON CORPORATION,

                Petitioner – Appellee,

          v.

AARON MARR PAGE,

                Respondent – Appellant,

          and

ECUADORIAN PLAINTIFFS,

                Parties-in-Interest – Appellants.
Appeals from the United States District Court for the District
of Maryland, at Greenbelt.    Roger W. Titus, Senior District
Judge. (8:11−cv−01942−RWT; 8:11−cv−00395−RWT)


Argued:   March 18, 2014            Decided:   September 24, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


No. 13-1382 dismissed; No. 13-2028 affirmed by published
opinion. Judge Agee wrote the opinion, in which Judge Niemeyer
and Judge King joined.


ARGUED: James Edward Tyrrell, Jr., PATTON BOGGS LLP, Newark, New
Jersey, for Appellants.   Thomas Henderson Dupree, Jr., GIBSON,
DUNN & CRUTCHER LLP, Washington, D.C., for Appellee. ON BRIEF:
Christopher J. Gowen, THE GOWEN GROUP LAW OFFICE, PLLC,
Washington, D.C., for Appellants Aaron Marr Page and Daria
Fisher Page.     Richard D. Carter, CARTER & COLEMAN, PLC,
Alexandria, Virginia, for Appellants Hugo Gerardo Camacho
Naranjo, Javier Piaguaje Payaguaje, Aaron Marr Page, Daria
Fisher Page, and Parties-in-Interest - Appellants Ecuadorian
Plaintiffs. Peter E. Seley, Claudia M. Barrett, GIBSON, DUNN &
CRUTCHER LLP, Washington, D.C., for Appellee.




                                2
AGEE, Circuit Judge:

       These consolidated appeals stem from a multi-billion-dollar

judgment rendered in Ecuador against the Chevron Corporation.

Chevron    has    sought    discovery    in    several     American        courts   to

obtain evidence that the Ecuadorian plaintiffs and their lawyers

fraudulently obtained that judgment.

       In the actions before us, Chevron sought documents from

Aaron and Daria Page, two Maryland-based attorneys who assisted

Steven Donziger, the lead attorney representing the Ecuadorian

plaintiffs.       When Chevron subpoenaed documents relating to the

Ecuadorian judgment from the Pages, they argued that some of

those documents were privileged or protected from disclosure.

The district court disagreed and ordered the Pages to produce

the   requested     documents.     The       Pages,   along      with   two    of   the

original plaintiffs from the Ecuadorian suit, now appeal.

       For the reasons that follow, we dismiss appeal number 13-

1382 and affirm the district court’s judgment in appeal number

13-2028.



                                        I.

       “The   story    of    the   conflict      between         Chevron      and   the

residents of the Lago Agrio region of the Ecuadorian Amazon must

be    among   the   most    extensively       told    in   the    history      of   the

American federal judiciary.”         Chevron Corp. v. Naranjo, 667 F.3d

                                         3
232, 234 (2d Cir. 2012).       We provide only small parts of that

saga, which relate to matters in the two appeals now before us.

                                  A.

     Beginning in 1967, a consortium including Texaco Petroleum

Company (“TexPet”) and Ecuador’s state-owned oil company (now

known   as   Petroecuador)    managed   oil-drilling   operations   in

Ecuador’s Oriente region.      TexPet managed the consortium until

1990, when it transferred operational control to Petroecuador.

TexPet sold its interests two years later.

     Shortly after TexPet’s withdrawal from Ecuador, a group of

Ecuadorian plaintiffs sued TexPet’s parent corporation, Texaco,

Inc., in the Southern District of New York in 1993.       See Aguinda

v. Texaco, Inc., 303 F.3d 470, 473 (2d Cir. 2002).        The Aguinda

plaintiffs alleged that TexPet’s operations had “polluted the

rain forests and rivers in Ecuador,” id., by “dump[ing] large

quantities of toxic by-products of the drilling process into the

local rivers, . . . burning them, dumping them directly into

landfills, and spreading them on the local dirt roads,” Jota v.

Texaco, Inc., 157 F.3d 153, 155 (2d Cir. 1998).

     While Aguinda was pending, TexPet signed a 1994 settlement

agreement with the Government of Ecuador and Petroecuador (“the

Settlement Agreement”).      Under that agreement, TexPet agreed to

perform environmental remediation work in the Oriente region.

See In re Chevron Corp., 650 F.3d 276, 284 (3d Cir. 2011).          In

                                   4
exchange, the Government of Ecuador and Petroecuador agreed to

release    TexPet         and     Texaco     from    claims        relating    to     the

consortium’s “environmental impact.”                 Id.      In 1998, Petroecuador

and the Government of Ecuador executed a release stating that

TexPet had fulfilled its duty to remediate under the Settlement

Agreement.

      Meanwhile, “the [New York] court dismissed the Aguinda case

in 2002 on forum non conveniens grounds,” id., and a group of

largely    the      same    Ecuadorian        plaintiffs      refiled     their       suit

against Chevron in Ecuador in 2003. 1                 This suit became known as

the “Lago Agrio” litigation, while the 47 plaintiffs in the suit

are commonly termed “the Ecuadorian Plaintiffs” or, sometimes,

the   “Lago    Agrio       Plaintiffs.”          Steven    Donziger,     an    American

attorney      who   had     earlier    been      involved     in    Aguinda,       assumed

primary control as lead counsel in the Lago Agrio suit for the

Ecuadorian Plaintiffs.

      In   2011,      the       Ecuadorian       Plaintiffs    obtained       an     $18.2

billion judgment against Chevron in the Ecuadorian court. 2                           The


      1
       In 2001, Texaco merged with a subsidiary of Chevron, “with
Texaco emerging as the surviving entity.”       Chevron Corp. v.
Donziger, 974 F. Supp. 2d 362, 391 (S.D.N.Y. 2014).      “Chevron
thereby became the indirect owner of all of Texaco’s common
stock” through its subsidiary entity. Id.
      2
       Ecuador’s highest court later halved that figure, in
effect ordering remittitur, but Chevron remains subject to a $9
billion judgment.


                                             5
judgment    recited      that    TexPet    had       caused    damage    to   the    local

environment, culture, and health; it further held that Chevron

was    responsible      for     that    damage        as     Texaco’s    successor-in-

interest.       Chevron has since exhausted its appeals in Ecuador,

but the Constitutional Court of Ecuador has agreed to consider

an extraordinary action seeking further review of the judgment.

                                           B.

       Several years after the Lago Agrio litigation was filed,

Chevron initiated arbitration proceedings against the Government

of    Ecuador   before    the     Permanent      Court       of   Arbitration       at   The

Hague, Netherlands.             See Republic of Ecuador v. Hinchee, 741

F.3d 1185, 1187 (11th Cir. 2013).                      Chevron alleged that the

Ecuadorian      government       had   violated       the     Ecuador-United        States

Bilateral Investment Treaty in several ways relating to the Lago

Agrio litigation.         First, Ecuador had not indemnified Chevron as

the Settlement Agreement required.                     Id.        Second, Ecuador had

failed to notify the Ecuadorian courts that Chevron was released

from liability in the Lago Agrio litigation under the Settlement

Agreement.        Id.      And    third,       the    Ecuadorian        government       had

improperly interfered in the Lago Agrio proceedings on behalf of

the plaintiffs.          Id.     The arbitration proceeding is ongoing at

The Hague.




                                           6
                                        C.

      The TexPet release aside, Chevron also contends that the

Lago Agrio proceedings were a fraud that Donziger and others

orchestrated.         For   instance,   Chevron    alleges   that    Donziger’s

litigation team ghostwrote expert reports from Richard Cabrera,

an “impartial,” court-appointed damages expert.              Later, Donziger

and his associates are alleged to have commissioned a series of

“cleansing memos” –- purportedly independent reports buttressing

or “cleansing” Cabrera’s findings that were actually based on

the same fraudulent data.          Similarly, Chevron contends that the

Ecuadorian Plaintiffs’ attorneys forged an expert report from

Dr. Charles Calmbacher, one of their own experts.                Donziger and

his team then purportedly bribed the Ecuadorian trial judge who

authored the Lago Agrio judgment, offering $500,000 to the judge

in   exchange   for    a    favorable   outcome.     According      to   Chevron,

Donziger and his associates then wrote the final judgment award,

placing large verbatim portions of their own internal documents

into the final opinion. 3

      Chevron maintains that the Pages, who worked for Donziger

during the Lago Agrio litigation, directly involved themselves

in this fraud.         For example, Chevron contends that the Pages

      3
       As noted below, after oral argument in this case, a
district court in New York concluded that many of Chevron’s
allegations against Donziger were true.    See generally Chevron
Corp. v. Donziger, 974 F. Supp. 2d 362 (S.D.N.Y. 2014).


                                        7
developed certain extortion strategies meant to pressure Chevron

into         settling,      such   as    instigating        a    bogus     Securities      and

Exchange          Commission           investigation,           accusing       Chevron      of

committing           genocide,     and    claiming       that    Chevron       violated    the

Foreign         Corrupt       Practices        Act.      The     Pages     also    allegedly

contrived        an    entirely     unsubstantiated            damages    estimate.        And

most importantly, the Pages are said to have written (or at

least        helped    to     write)     “the    Draft    Alegato”       and     “the   Fusion

Memo,”         two     internal        documents       that      were     then     partially

incorporated           verbatim         into     the     Ecuadorian        court’s       final

judgment.

                                                 D.

         To help establish its fraud and arbitration related claims,

Chevron sought discovery in the United States.                             By one court’s

count, Chevron brought “at least 25 [early] requests to obtain

discovery from at least 30 different parties.”                             Chevron Corp.,

633 F.3d at 159.

         Chevron       made    these     discovery       requests        under    28    U.S.C.

§ 1782, which empowers federal district courts to order persons

“to give testimony or produce documents for use in a proceeding

in   a       foreign     or    international          tribunal.” 4        Intel    Corp.    v.


         4
       Any “interested person” may apply to a district court to
obtain documents or testimony from another person “for use in a
proceeding in a foreign or international tribunal.”   28 U.S.C.
(Continued)
                                                 8
Advanced      Micro     Devices,      Inc.,      542     U.S.         241,    246     (2004)

(quotation marks omitted).            Chevron planned to use the discovery

in   the    ongoing     international      arbitration           proceedings        and    the

pending Ecuadorian appellate proceedings.

       In a § 1782 proceeding in the Southern District of New

York,      Chevron    sought    to    compel     Donziger        to    produce       certain

documents and submit to a deposition.                   Donziger moved to quash,

arguing in part that the subpoenaed documents were privileged -–

particularly          under    the     attorney-client             and       work-product

privileges.       Donziger, however, failed to file a privilege log

when he raised these objections.

       Because Donziger failed to file a privilege log, the New

York    district      court    determined      on     October     20,    2010    –-     in    a

decision      termed    “the    Donziger       Waiver”      --    that       Donziger      had

waived     any   of    the    privileges       that    he   claimed.           See    In     re

Application of Chevron Corp., 749 F. Supp. 2d 135, 140 (S.D.N.Y.

2010).       Nonetheless,       the   district        court      afforded      Donziger       a




§ 1782(a).   In deciding whether to grant the application and
allow a subpoena to issue under the statute, the district court
considers several factors identified in Intel Corp. v. Advanced
Micro Devices, Inc., 542 U.S. 241, 246 (2004).     This initial
application process often occurs ex parte, though it did not in
this case. See, e.g., In re Republic of Ecuador, No. C–10–80225
MISC CRB (EMC), 2010 WL 3702427, at *2 (N.D. Cal. Sept. 15,
2010) (listing cases). Once the application is granted and the
subpoena is issued, the subpoena target can move to quash it.
Id.


                                           9
chance to cure his waiver by filing a privilege log by a court-

specified deadline.           Id. at 140 n.17.          Donziger failed to do so.

In   a      subsequent         decision         on      Donziger’s          motion     for

reconsideration, the court then reaffirmed that “any claims of

privilege with respect to the documents sought by the subpoena

were waived.”          In re Chevron Corp., 749 F. Supp. 2d 170, 182

(S.D.N.Y. 2010).          The court ordered Donziger to produce “each

and every document responsive to the subpoenas (irrespective of

whether any privilege or other protection against disclosure has

been or hereafter is or may be claimed).”                       Id. at 188.          In so

holding,    the       court    stressed    that        Donziger      had    deliberately

delayed    the    §    1782   proceeding        with    unsubstantiated        privilege

claims as a litigation strategy.                 See, e.g., id. at 185 (“[T]he

failure to submit a privilege log . . . was a deliberate attempt

to structure the response to the subpoenas in a way that would

create the maximum possibility for delay.”).

     The     Second          Circuit     affirmed         the     Donziger       Waiver,

“substantially         for    the      reasons       stated     by    the     [d]istrict

[c]ourt.”    Lago Agrio Plaintiffs v. Chevron Corp., 409 F. App’x

393, 395 (2d Cir. 2010).                It further commended the “exemplary

manner in which the able District Judge ha[d] discharged his

duties.”    Id.




                                           10
                                         E.

      Chevron later sued Donziger, the Ecuadorian Plaintiffs, and

others in the Southern District of New York in February 2011.

Chevron’s      nine-count       complaint      asserted      claims     under      the

Racketeer Influenced and Corrupt Organizations (“RICO”) Act and

certain New York statutes.

      After a bench trial, Chevron obtained a favorable judgment.

The district court concluded that Donziger “and the Ecuadorian

lawyers he led [had] corrupted the Lago Agrio case” in a variety

of ways, including fabricating evidence, coercing judges, and

bribing judicial officials.             Donziger, 974 F. Supp. 2d at 384.

Accordingly, the district court enjoined Donziger and the other

defendants in the New York action from enforcing the Lago Agrio

judgment in the United States.              Donziger, his law firm, and two

of the Ecuadorian Plaintiffs have appealed that decision to the

Second Circuit; that appeal remains pending. 5

                                         F.

      With   the   above       background     in    mind,   we   move   to   the   two

appeals before us, which involve separate sets of subpoenas: one

set   issued     under     §     1782   (in        connection    with    the    Hague

arbitration and Ecuadorian appellate proceedings) and the other



      5
       The district court denied their motion to stay pending
appeal, and no stay was requested from the Second Circuit.


                                         11
under Federal Rule of Civil Procedure 45 (in connection with

Chevron’s New York suit).

                                     1.

     Pursuant to Rule 45, Chevron issued a pair of subpoenas to

Aaron    and   Daria   Page   on   May   20,   2011   in   the   District    of

Maryland. 6    The subpoenas, issued here as an ancillary proceeding

related to Chevron’s lawsuit in the Southern District of New

York, each included 33 different document requests relating to

the Lago Agrio litigation and its surrounding circumstances.

     Although the Pages provided responses, objections, and some

partial productions in June 2011, Chevron contended that these

responses were inadequate.         Chevron then moved in the District

of Maryland to compel production, arguing that the Pages had

inappropriately asserted privilege –- primarily attorney work-

product privilege -- over some of the responsive documents.                 The




     6
       Under former Rule 45(a)(2), “a subpoena for production or
inspection [was to] issue from the court for the district in
which the production or inspection is to be made.” Natural Gas
Pipeline Co. of Am. v. Energy Gathering, Inc., 2 F.3d 1397, 1406
(5th Cir. 1993).   Accordingly, “a federal court sitting in one
district [could not] issue a subpoena duces tecum to a non-party
for the production of documents located in another district.”
Id.   For that reason, Chevron came to the District of Maryland
to obtain the Pages’ Maryland-based documents.       The Federal
Rules of Civil Procedure were amended in December 2013 so that
all subpoenas now issue from the court where the underlying
action is pending.   See Fed. R. Civ. P. 45(a)(2) (“A subpoena
must issue from the court where the action is pending.”).


                                     12
Pages    and   two     Ecuadorian      Plaintiffs,      Hugo   Gerardo   Camacho

Naranjo and Javier Piaguaje Payaguaje, opposed Chevron’s motion.

     On August 31, 2011, a Maryland magistrate judge granted

Chevron’s motion to compel, concluding that the Pages’ asserted

privileges did not apply for several reasons.                     Of particular

relevance,     the   magistrate       judge   determined   that   the    Donziger

Waiver acted to waive any privileges that applied to the Pages’

documents. 7     The Donziger Waiver reached any “legal work and

privilege claims associated with Mr. Donziger,” and it made “no

difference”     that    the   Pages    (rather   than    Donziger)   physically

possessed the documents given that they all worked on the same

legal team for the same clients in the same proceedings.                  (J.A.1

1584-85.) 8




     7
        The magistrate judge identified two other bases for its
ruling.   First, the Ecuadorian Plaintiffs’ attorneys had waived
any applicable privileges by making voluntary disclosures to
third parties, including Cabrera.    And second, the crime-fraud
exception defeated any privileges or protections that the Pages
claimed.    According to the magistrate judge, Chevron presented
sufficient evidence of fraud “if for no other reason than [that]
. . . documents co-authored by the Pages . . . [had] found
[their] way into the decision in [the] Ecuadorian court.”
(J.A.1 1591.)      In addition, “there [wa]s a lot of other
information that [Chevron] ha[d] provided to support the notion
that there [was] fraudulent activity.” (J.A.1 1592.)
     8
       We cite the joint appendix filed in appeal number 13-1382
as “J.A.1” and the joint appendix filed in appeal number 13-2028
as “J.A.2.”



                                         13
        Thus, in September 2011, the Pages produced the documents

over which they had asserted privilege –- but the production

proved    temporary.        On   September    20,   2011,   for   reasons   not

relevant here, the Second Circuit effectively stayed discovery

in the New York action. 9        A few days later, the Maryland district

court    responded     by   staying   the     Maryland   magistrate   judge’s

discovery order and administratively closing the Maryland Rule

45 discovery proceeding.          It further ordered Chevron to return

or destroy the Pages’ documents.

     However, several months after discovery in the New York

proceeding was completely stayed, the New York district court

lifted its stay and permitted discovery to go forward on all

remaining counts in that case.              In response, in January 2013,

the Maryland district court lifted its own stay in the Rule 45

proceeding and instructed Chevron to respond to objections to

the magistrate judge’s decision, which the Pages, Naranjo, and

Payaguaje had previously filed.              One month later, the district


     9
       After issuing a preliminary injunction order pertaining to
count nine of Chevron’s complaint, the New York district court
on April 15, 2011 bifurcated that count from the remaining
counts and stayed all discovery except discovery relevant to
count nine.    Two weeks after that, on May 31, the New York
district court formally severed count nine into a separate
action, which the parties call Chevron v. Salazar. On September
20, 2011, the Second Circuit stayed discovery on count nine. The
combined effect of these orders was to stay all discovery in the
New York proceedings at that time.



                                      14
court overruled the objections and ordered the Pages to produce

the documents again.

     The Pages, Naranjo, and Payaguaje all timely appealed. 10

                                 2.

     In November 2011, while discovery pertaining to Chevron’s

New York suit was stayed, Chevron filed a § 1782 application in

the District of Maryland again seeking discovery from the Pages.

As it did in its other § 1782 applications, Chevron explained

that the discovery was needed as part of its Ecuadorian appeals

and the arbitration proceeding at The Hague.        The application

included all 33 of the requests included in the Pages’ Rule 45

subpoenas. 11   The Pages, joined by Naranjo and Payaguaje, again

asserted privileges from disclosure as to some of the responsive

documents.

     In January 2013, the magistrate judge ordered the Pages to

turn over the documents that they possessed.      As he did in the

prior Rule 45 decision, the magistrate judge cited alternate,

independent     grounds,   including   the   Donziger   Waiver,   in


     10
       Chevron later asked the district court to hold Aaron Page
in contempt, contending that Page continued to fail to produce
responsive documents. The magistrate judge ordered Page to make
further productions but did not hold him in contempt.
     11
       The parties treat the § 1782 subpoenas as equal in scope
to the Rule 45 subpoenas. (See, e.g., Opening Br. [13-2028] 13–
14 (comparing scope of subpoenas).)



                                 15
determining that any privileges applicable to Page’s documents

had been waived. 12

     Over objection, the district court affirmed the magistrate

judge’s decision in a July 16, 2013 order.                      Aaron Page, Naranjo,

and Payaguaje timely appealed. 13



                                          II.

     To address the merits of these appeals, we must first be

assured that we have jurisdiction to hear them.                            See United

States v. Wilson, 699 F.3d 789, 793 (4th Cir. 2012) (“[S]ubject

matter    jurisdiction     must   .   .    .     be    decided    before   any   other

matter.”).          Both    appeals        present        complicated       questions

concerning    our     jurisdiction         and        involve    unique    procedural

postures.    They also could stand in tension with the rule that

“[d]iscovery orders are inherently interlocutory and typically


     12
        Once again, the magistrate judge relied on two other
separate and alternate bases: the waiver through disclosure to
Cabrera and the crime-fraud exception.      The magistrate judge
also expounded upon his fraud findings, concluding that “Chevron
ha[d] shown to anyone with common sense that [the Ecuadorian
judgment was] a blatant cut and paste exercise.” (J.A.2 2632.)
Furthermore, Chevron had provided sufficient evidence to void
any claimed privilege of three other instances of fraud: the
forged Calmbacher expert report, the ghostwritten Cabrera
“impartial” expert report, and the cleansing memos.
     13
        Chevron moved to hold Aaron Page in contempt in the
§ 1782 proceeding as well.    Here again, the magistrate judge
ordered Page to make further productions but did not hold him in
contempt.


                                          16
not appealable.”    Nicholas v. Wyndham Int’l, Inc., 373 F.3d 537,

541 (4th Cir. 2004) (quotation marks omitted).

     Having   considered     our    subject    matter      jurisdiction,   we

conclude that we lack jurisdiction in one appeal, number 13-1382

(the Rule 45 proceeding), but have jurisdiction in the other,

number 13-2028 (the § 1782 proceeding).

                                     A.

     We   first   examine    the   appeal    from    the   district   court’s

decision regarding Chevron’s Rule 45 subpoenas.               Plainly, we are

the court that must hear any appeal from the Maryland district

court’s decisions as to these subpoenas.             Although the Rule 45

subpoenas issued in connection with a proceeding in the Second

Circuit, that Court of Appeals does not have jurisdiction over

the district courts in the Fourth Circuit.            Only we may review a

discovery order entered in the District of Maryland.                  See 28

U.S.C. § 1294(1) (explaining that appeals from district courts

generally must be taken “to the court of appeals for the circuit

embracing the district”).

     Nonetheless,    we     may    “review    only    final    decisions   of

district courts.”    Noohi v. Toll Bros., Inc., 708 F.3d 599, 604

(4th Cir. 2013) (quotation marks and alteration omitted).               Final

orders are “those that end the litigation on the merits and

leave nothing for the court to do but execute the judgment.”

McCook Metals LLC v. Alcoa, Inc., 249 F.3d 330, 334 (4th Cir.

                                     17
2001) (quotation marks and alteration omitted).                           This “pragmatic

rule”     carries       out    the     “twin      purposes”        of     “avoiding        the

enfeebling       of    judicial      administration        that     comes        with    undue

delay . . . and preserving the primacy of the district court as

the arbiter of the proceedings before it.”                       GO Computer, Inc. v.

Microsoft Corp., 508 F.3d 170, 176 (4th Cir. 2007) (quotation

marks and alteration omitted).

      Discovery         decisions       “bespeak         their     own      interlocutory

character,” as they constitute “only a stage in the litigation

and     almost        invariably       involve        no   determination            of     the

substantive rights involved in the action.”                        MDK, Inc. v. Mike’s

Train House, Inc., 27 F.3d 116, 119 (4th Cir. 1994).                              Ancillary

discovery proceedings granting discovery are no different.                                 We

have often (and perhaps usually) declined to permit immediate

appeals in such actions, particularly where the party from whom

discovery is sought is not a party to the primary underlying

action.     See Nicholas, 373 F.3d at 541 (“We have held that the

collateral       order      doctrine    does      not    authorize       appeal     from    an

order     granting       discovery      from      a     nonparty     in    an     ancillary

proceeding.” (emphasis in original)); MDK, Inc., 27 F.3d at 120–

22 (dismissing appeal for lack of jurisdiction where non-party

sought    review       of    order    that     granted     discovery        in    ancillary

proceeding       related      to     out-of-circuit        underlying        proceeding).

This is just such an ancillary action, as Chevron seeks its Rule

                                             18
45 discovery from two non-parties -- the Pages -- in aid of an

underlying action in the Southern District of New York.                              Our

cases hold that a non-party who wishes to appeal from an order

granting        discovery     should   “resist      [the   discovery]       order,    be

cited     for    contempt,     and    then   challenge     the   propriety     of    the

discovery        order   in     the    course      of   appealing     the    contempt

citation.”        MDK, Inc., 27 F.3d at 121.            The Pages, however, have

not taken that route.

     Instead, the Pages, Naranjo, and Payaguaje argue that we

should find jurisdiction under the so-called Perlman exception,

which has sometimes been applied to permit an appeal from “a

discovery        order   directed      at    a    disinterested     third    party.” 14


     14
        There is a substantial question as to whether Perlman is
applicable here –- for several reasons. For one, we have never
explicitly held that Perlman applies to ancillary proceedings.
The parties have not cited a particular case applying Perlman in
an appeal from an ancillary proceeding involving a non-party,
and we know of none. For another, Perlman may no longer provide
a viable rule in light of the Supreme Court’s more recent
decision in Mohawk Industries, Inc. v. Carpenter, 558 U.S. 100,
103 (2009).      In that case, the Supreme Court held that
“disclosure orders adverse to the attorney-client privilege”
were not immediately appealable under the collateral order
doctrine because “[p]ostjudgment appeals, together with other
review mechanisms, suffice to protect [the privilege].”      558
U.S. at 103.    Some courts have suggested that Mohawk’s limited
view of privilege-related appeal rights is inconsistent with
Perlman. See United States v. Copar Pumice Co., Inc., 714 F.3d
1197, 1207–08 (10th Cir. 2013) (describing cases that note
tension between Mohawk and Perlman). Mohawk might be read to say
that   interlocutory   appeals   concerning  the   discovery  of
privileged documents should not be permitted when the privilege-
holder has other means to protect his privilege rights.      See
(Continued)
                                             19
Church of Scientology of Cal. v. United States, 506 U.S. 9, 18

n.11   (1992)      (citing     Perlman       v.   United    States,   247    U.S.   7

(1918)).          That     type   of    discovery       order    is   “immediately

appealable”       because     “the      third       party   presumably      lacks   a

sufficient stake in the proceeding to risk contempt by refusing

compliance.”       Id.; see also In re Pruett, 133 F.3d 275, 281 n.10

(4th Cir. 1997) (explaining that an uninvolved third party has

“little      or   no     incentive     to    risk    contempt”   by   resisting     a

discovery order); Eastland v. U.S. Serviceman’s Fund, 421 U.S.

491,   514    (1975)      (Marshall,        J.,   concurring)    (stating    that   a

“neutral third party” could not be expected to risk contempt).

       Assuming -- but not deciding -- that the Perlman exception

could be applied here, it nonetheless fails to establish subject




Mohawk, 558 U.S. at 109, 113 (noting that post-judgment appeals,
petitions   for   writs   of   mandamus,   and  motions    seeking
certification under Federal Rule of Civil Procedure 54(b) or 28
U.S.C. § 1292(b) mitigate the need to permit an interlocutory
appeal).   The Pages did not pursue a mandamus petition or a
certification motion.    Lastly, we note that the Pages have
already turned over their privileged documents.       Yet “[t]he
premise of an interlocutory appeal in a case such as Perlman . .
. is that the holder of the information has yet to comply with
the order. Interlocutory review permits a decision before the
cat is out of the bag.”     Wilson v. O’Brien, 621 F.3d 641, 643
(7th Cir. 2010).      It strikes us as odd, then, that the
appellants would invoke an exception principally meant to avoid
“letting the cat out of the bag” when the Pages have already
done just that.    In the end, we need not definitively resolve
these doubts because, as explained below, we find that Perlman’s
requirements have not been met in this case –- even assuming
that the exception may be invoked in a case like this one.


                                             20
matter    jurisdiction    because      the     appellants        do    not   meet   its

requirements.

      The Pages may not rely upon Perlman, as Perlman does not

permit an appeal by the subpoena-target.                     Rather, Perlman has

come to mean that a privilege-holder may step in and appeal when

a   disinterested   subpoena     target        is   about     to      relinquish    the

privileged documents.       See, e.g., United States v. Under Seal,

748 F.2d 871, 873 n.2 (4th Cir. 1984) (“[W]hen the one who files

the motion to quash, or intervenes, is not the person to whom

the subpoena is directed, and the movant or intervenor claims

that production of the subpoenaed documents would violate his

attorney-client     privilege,         the      movant      or        intervenor    may

immediately appeal.”).      In other words, Perlman has permitted a

privilege-holder    to    move    into        the   appeal       in    the   subpoena-

target’s place.      See, e.g., In re Air Crash at Belle Harbor,

N.Y. on Nov. 12, 2001, 490 F.3d 99, 106 (2d Cir. 2007) (“[T]he

Perlman exception is relevant only to appeals brought by the

holder of a privilege where the disputed subpoena is directed at

someone    else.”   (emphasis     in     original));         Application      of     Am.

Tobacco Co., 866 F.2d 552, 556 (2d Cir. 1989) (“Perlman may not

be extended to permit the party in possession of the subpoenaed

documents   to   appeal   prior     to       contempt    simply        because     other

persons might have been able to do so.”).                Conversely, subpoena-

targets in an ancillary proceeding, like the Pages, must follow

                                         21
the path that we have already described: they “must either obey

its commands or refuse to do so and contest the validity of the

subpoena     if     [they    are]   subsequently      cited   for    contempt   on

account of [their] failure to obey.”                United States v. Ryan, 402

U.S. 530, 532 (1971).

     Although the Pages may not invoke Perlman, that does not

resolve    whether     the    ostensive     privilege-holders,       Naranjo    and

Payaguaje, may use the doctrine to establish jurisdiction for

their     appeal.      After    all,   privilege-holders       may    invoke    the

Perlman      exception         if    the        subpoena-targets     are    truly

disinterested.        On the other hand, Naranjo and Payaguaje cannot

invoke Perlman as a jurisdictional ground for their appeal if

the Pages are not truly disinterested.

     We have deemed attorneys disinterested in some prior cases.

See, e.g., In re Grand Jury Subpoena, 341 F.3d 331, 334 n.2 (4th

Cir. 2003); In re Grand Jury Subpoena, 836 F.2d 1468, 1470 n.2

(4th Cir. 1988).        The appellants suggest that we have adopted a

blanket rule that “counsel –- whether current or former –- [are]

indeed within the Perlman sphere.” 15               (Appellants’ Supp. Br. 3.)


     15
        The opinion that they cite in support, In re Special
Grand Jury No. 81-1 (Harvey), 676 F.2d 1005, 1008 (4th Cir.
1982), was later withdrawn, In re Harvey, 697 F.2d 112, 112 (4th
Cir. 1982).    “Once vacated, Harvey lost precedential value
within this circuit.”   In re Grand Jury Matter, 926 F.2d 348,
350 (4th Cir. 1991).    At argument, counsel for the Ecuadorian
Plaintiffs also invoked Potomac Electric Power Co. v. Leavitt,
(Continued)
                                           22
We disagree; our cases do not take that kind of categorical

approach.      And in fact, we would very likely err in doing so, as

lawyers and their clients often share substantial interests that

sometimes keep the attorneys from being truly “disinterested.”

Church of Scientology, 506 U.S. at 18 n.11.                      “[A]ttorneys assume

an ethical obligation to serve their clients’ interests[,] . . .

[and] [t]he effective congruence of interests between clients

and   attorneys      counsels     against         treating    attorneys     like      other

nonparties     for    purposes        of    appeal.”      Cunningham       v.    Hamilton

Cnty., 527 U.S. 198, 207 (1999).

      On this record, we see at least three reasons to conclude

that the Pages are not “disinterested” in the Perlman sense.

      First,    the     Pages    have       asserted    their     own    “privilege,” 16

arguing     that      the   subpoenaed         documents        are     protected     work

product.        The     attorney,          however,     holds     the     work    product

privilege    along     with     the    client.         See,   e.g.,     Solis    v.   Food




142 F. App’x 154, 157 n.5 (4th Cir. 2005), but that opinion is
unpublished and of no precedential weight.
      16
        We recognize that the work product doctrine is not a
privilege but rather “a qualified immunity protecting from
discovery documents and tangible things prepared by a party or
his representative in anticipation of litigation.”        In re
Perrigo Co., 128 F.3d 430, 437 (6th Cir. 1997). We refer to the
privilege only as a shorthand way of referring to the doctrine’s
protection –- and because parties (and indeed, this Court) so
often refer to the doctrine as a “privilege.”



                                             23
Emp’rs Labor Relations Ass’n, 644 F.3d 221, 231 (4th Cir. 2011).

“Where the        petitioner    asserts      its      own    interests    in    the    work

product, it has the requisite incentives to risk contempt.”                                 In

re Flat Glass Antitrust Litig., 288 F.3d 83, 90 n.9 (3d Cir.

2002) (quotation marks omitted). 17                    In other words, the Pages

have put their own interests in play, so it is reasonable to

expect the Pages to defend them.

       Second, the Pages have evidenced a willingness to face a

contempt sanction.        A party might be entitled to invoke Perlman

if that party “is able to prove that the subpoenaed party will

comply with an order enforcing the subpoena . . . regardless of

whether     the    subpoenaed     witness        is    a    current    attorney,       is    a

former      attorney,    or     has   some       other       relationship       with    the

interested party.”        In re Grand Jury Proceedings, 616 F.3d 1172,

1180    (10th     Cir.   2010).       But    the       appellants      here     have    not

tendered proof of that nature.               In fact, Aaron Page has recently

litigated     a    contempt    sanction      in       the   district    court    in    this

proceeding, which directly arose from his failure to comply with

Chevron’s subpoena.           We view this contempt contest as one of the



       17
       As then-Judge (now Justice) Ginsburg explained, “the work
product doctrine protects interests held by both the attorney
and the client[,] . . . [so] counsel has a double incentive to
preserve appellate review of the work product claim.”      In re
Sealed Case, 655 F.2d 1298, 1301 (D.C. Cir. 1981); accord In re
Sealed Case, 141 F.3d 337, 340 (D.C. Cir. 1998).


                                            24
surest signs that the Pages will not simply produce all the

documents to avoid a sanction.

      And lastly, we cannot ignore this case’s broader context.

The subpoenaed party is more likely to risk contempt where “he

has either a particularly close relationship to the putative

privilege-holder or a personal interest in nondisclosure of the

material.”     In re Grand Jury Proceedings, 832 F.2d 554, 558

(11th Cir. 1987).       Here, both circumstances exist.       The Pages

are   not    detached   professionals   who   rendered    disinterested

services to the Ecuadorian Plaintiffs.        Quite the contrary: they

are alleged to have proactively assisted in a broad fraudulent

effort engineered by their direct employer. 18           In fact, given

that the lawyers are alleged to have committed greater misdeeds

than any attributed to the clients, the Pages might have a more

substantial interest in keeping the documents confidential than

do the Ecuadorian Plaintiffs. 19    These circumstances alone would

prevent us from calling the Pages “disinterested.”           Cf. In re

      18
       Aaron Page remains associated with Donziger, as evidenced
by his involvement in the underlying case in New York.       See
Chevron Corp. v. Donziger, No. 11 Civ. 0691(LAK), 2013 WL
4804192, at *8 (S.D.N.Y. Sept. 9, 2013) (explaining that
Donziger “has received additional [legal] assistance . . .
[from] Aaron Marr Page”).
      19
        The Pages may also have a direct and significant
pecuniary interest in thwarting Chevron’s efforts.    Their law
former firm stands to receive a contingency fee in the hundreds
of millions of dollars if the Lago Agrio judgment is ever
collected.


                                   25
Grand Jury Subpoena, 190 F.3d 375, 385 (5th Cir. 1999) (refusing

to find a subpoenaed person “disinterested” where the person was

a potential target of the underlying action); In re Klein, 776

F.2d    628,    630    (7th   Cir.    1985)       (“[F]our   of     the   [subpoenaed]

lawyers are suspects themselves, and they have every reason to

resist disclosure.”).

       Because    the     Pages      are    not      disinterested,       Naranjo    and

Payaguaje cannot rely upon Perlman to establish jurisdiction to

hear their appeal from the district court’s Rule 45 order.

       In sum, if Perlman applies at all, it applies only when

there exists “a real possibility the third party will not risk

being    found    in    contempt      and    will     turn   over    the    subpoenaed

documents.”       United States v. Jones, 696 F.2d 1069, 1071 (4th

Cir. 1982).       No such possibility exists here.                    Therefore, the

Perlman exception does not apply in this case.                       Accordingly, we

lack subject matter jurisdiction to hear the appeal from the

district court’s order on Chevron’s Rule 45 subpoenas because

the finality rule prohibits such an interlocutory appeal.

                                            B.

       We next consider our jurisdiction in the appeal from the

district court’s decision on Chevron’s § 1782 application.                          Here

again, we are the only court that could properly hear an appeal

from    the    Maryland   district         court’s    decision.       The   only    real



                                            26
question    is    whether    the   decision        below   is     considered       final,

allowing us to hear it.

       We have not previously considered whether a decision on a

§ 1782 application is immediately appealable.                      But on at least

one prior occasion, the Court has reviewed an order granting

discovery under that statute without the need for a contempt

sanction.         See     generally     In    re     Letter       of     Request    from

Amtsgericht Ingolstadt, Fed. Republic of Germany, 82 F.3d 590

(4th    Cir.     1996).      “[W]hile    we    are     not      bound     by   previous

exercises of jurisdiction in cases in which our power to act was

not questioned but was passed sub silentio, neither should we

disregard the implications of an exercise of judicial authority

assumed to be proper in previous cases.”                   Washlefske v. Winston,

234 F.3d 179, 183 (4th Cir. 2000) (quotation marks omitted).

       Every     other     circuit    court         that    has        considered     the

jurisdictional      issue    presented       here    has   found       subject     matter

jurisdiction to hear an immediate appeal from an order on a

§ 1782 application.          See, e.g., Heraeus Kulzer, GmbH v. Biomet,

Inc., 633 F.3d 591, 593 (7th Cir. 2011); In re Premises Located

at 840 140th Ave. NE, Bellevue, Wash., 634 F.3d 557, 566 (9th

Cir. 2011); Bayer AG v. Betachem, Inc., 173 F.3d 188, 189 n.1

(3d Cir. 1999).          In addition, at least two other circuit courts

have found jurisdiction to hear § 1782 appeals related to the

very same dispute before us.                  See In re Application of the

                                         27
Republic     of   Ecuador,     735       F.3d   1179,     1183    (10th    Cir.    2013)

(holding that the district court’s decision on Ecuador’s § 1782

application was a final, appealable decision); Chevron Corp. v.

Berlinger, 629 F.3d 297, 306 (2d Cir. 2011) (same as to § 1782

application filed by Chevron).

       The reasoning and conclusions in this unanimous body of

case law are convincing.             In as much as § 1782 applications aid

foreign proceedings, we are not concerned with any underlying

merits proceeding in the United States.                    Lacking an “underlying”

proceeding,       many   of   the    concerns      that    make    us    reluctant    to

review     discovery     orders     on    an    interlocutory      basis    disappear.

See United States v. Sciarra, 851 F.2d 621, 628 (3d Cir. 1988)

(“[T]he      phrase      ‘interlocutory’           necessarily          implies    some

underlying proceeding from which the challenged discovery is an

‘off-shoot.’       The many cases that characterize discovery orders

as interlocutory become inapposite, therefore, when there simply

is no underlying suit to disrupt.                 The rationale for requiring a

witness to incur a contempt order as a jurisdictional predicate

similarly breaks down when there is no central proceeding from

which he must be severed.”).

       Because the § 1782 order is a sufficiently final order, we

have subject matter jurisdiction to hear an immediate appeal

from   a   district      court’s     order      granting    discovery      under    that

statute.     We accordingly proceed to the merits of that appeal.

                                           28
                                              III.

       “Section 1782 affords the district courts wide discretion

in responding to requests for assistance in proceedings before

foreign tribunals.”              Al Fayed v. United States, 210 F.3d 421,

424 (4th Cir. 2000) (quotation marks omitted).                            On appeal, we

generally review a district court’s order under that statute

using       the   familiar      abuse-of-discretion          standard.          Amtsgericht

Ingolstadt,        82    F.3d    at    592.         “A   district      court    abuses   its

discretion        by    resting       its   decision       on    a    clearly    erroneous

finding of a material fact, or by misapprehending the law with

respect to underlying issues in litigation.”                            Scott v. Family

Dollar Stores, Inc., 733 F.3d 105, 112 (4th Cir. 2013).

                                               A.

       Page 20 first argues that the magistrate judge determined

that        his   claimed       privileges      had       been       waived    before    the

privilege-related issues were ripe.                      Page says that it was too

early to decide these issues because (1) the subpoena had not

yet     issued     and    (2)     neither       the      Pages   nor     the    Ecuadorian

Plaintiffs had yet raised any privilege objections.




       20
        For simplicity’s sake, we refer only to Aaron Page when
discussing the appellants’ challenges to Chevron’s § 1782
application.   The Ecuadorian Plaintiffs join Page in all his
arguments, and Daria Page did not appeal in appeal number 13-
2028.


                                               29
      “Ripeness        concerns     the    appropriate         timing       of   judicial

intervention.”         Cooksey v. Futrell, 721 F.3d 226, 240 (4th Cir.

2013)      (quotation         marks       and     internal          marks        omitted).

“Traditionally, we consider (1) the fitness of the issues for

judicial      decision     and    (2)     the   hardship       to    the     parties    of

withholding      court        consideration.”            Id.        (quotation       marks

omitted).      “A case is fit for adjudication when the action in

controversy is final and not dependent on future uncertainties”;

conversely, a claim is not ripe when “it rests upon contingent

future events that may not occur as anticipated.”                           Scroggins v.

Lee’s Crossing Homeowners Ass’n, 718 F.3d 262, 270 (4th Cir.

2013).     In addition, a fit case would ideally present “purely

legal” issues.          Miller v. Brown, 462 F.3d 312, 319 (4th Cir.

2006).     The hardship prong, on the other hand, “is measured by

the   immediacy    of     the     threat    and   the    burden       imposed      on   the

[parties].”      Id.

      Considering fitness and hardship here, we find that the

issues were ripe.         The issues presented were largely legal ones

that did not depend on future uncertainties.                         In effect, Page

argued   as     much     at   the     application       stage,      saying       that   his

privilege claims defeated Chevron’s right to issue the subpoena.

(See, e,g., J.A.2 803 (“[T]he mere fact that Chevron’s proposed

subpoena      impermissibly         and    primarily      targets       discovery        of

privileged information and other client confidences -- standing

                                           30
alone -- should lead this Court to exercise its discretion to

deny in toto Chevron’s § 1782 application.”).)                          As for hardship,

Chevron demonstrated a need for the discovery in relation to the

ongoing proceedings in Ecuador and at The Hague.

       Page asserts that the magistrate judge should have waited

for    him    to     produce       a    privilege         log   before      deciding      the

privileges issues.           We disagree.            To begin with, Page’s present

argument      strikes    us    as       somewhat      disingenuous       given     that    he

pressed      the    magistrate         judge   to    decide     the    privilege        issues

without tendering a privilege log.                        Moreover, the issues were

adequately concrete and fully briefed, so the magistrate judge

was    free    to    decide     them.          The    §    1782   application           sought

documents essentially identical to those requested in the Rule

45     subpoenas      that     the      same    magistrate        judge     had     earlier

considered.         (See, e.g., Opening Br. [13-2028] 13–14 (noting

parallels      between       the       Rule    45    subpoenas        and   the     §    1782

applications).)         The magistrate judge thus had the privilege log

from that prior proceeding to aid his decision.                          The parties and

the court below well understood what issues were at play, and

the court justifiably refused to delay its decision on those

well-defined questions.

                                               B.

       Next, Page contends that the Donziger Waiver should not

have     defeated     his      privilege        claims      and       insists     that     the

                                               31
magistrate         judge      inappropriately           extended       the        waiver     across

multiple proceedings.               Page bore the burden as to this argument.

See United States v. Bolander, 722 F.3d 199, 222 (4th Cir. 2013)

(“The    burden       rests       on    the    person     invoking          the    privilege     to

demonstrate        its     applicability,             including       the    absence        of   any

waiver of it.”).

       At the end of the day, we need not parse each point that

Page    raises,         as     we      conclude        that     the     Donziger       Waiver’s

application        in    the      Maryland        court       served       the     interests     of

comity.

       The doctrine of comity instructs federal judges to avoid

“stepping on each other’s toes when parallel suits are pending

in different courts.”                  Smentek v. Dart, 683 F.3d 373, 376 (7th

Cir. 2012); see also W. Gulf Mar. Ass’n v. ILA Deep Seal Local

24, 751 F.2d 721, 728 (5th Cir. 1985) (explaining that comity

requires federal courts to “exercise care to avoid interference

with each other’s affairs”).                    We have invoked the doctrine, for

instance, in explaining that a district court was precluded from

issuing       an   injunction          that    conflicted        with       another        district

court’s       decision       in     the   same     matter.           See    Ulmet     v.    United

States, 888 F.2d 1028, 1031 (4th Cir. 1989).                               The Supreme Court,

too,    has    called        upon      “federal    courts       to    apply       principles     of

comity”        when        faced        with      class        certification           decisions

“addressing a common dispute.”                    Smith v. Bayer Corp., 131 S. Ct.

                                                 32
2368, 2382 (2011).              By applying comity in these and similar

circumstances,         courts   achieve   at   least    two   positive    results:

avoiding “an unnecessary burden on the federal judiciary” and

preventing “the embarrassment of conflicting judgments.”                       Church

of Scientology of Cal. v. U.S. Dep’t of Army, 611 F.2d 738, 750

(9th Cir. 1979); see also Mast, Foos & Co. v. Stover Mfg. Co.,

177   U.S.    485,       488    (1900)    (explaining    that    comity        should

“secur[e]    uniformity         of   decision[]   and   discourag[e]      repeated

litigation of the same question”).

      Were we to decline to apply the Donziger Waiver in this

proceeding,       we    would    significantly     undermine     the     New     York

court’s decisions and potentially spawn conflicting judgments as

to the very same subject matter.               Donziger was already required

in New York to produce all the documents sought here.                     Not even

Page contests that fact.              Other than questioning the period to

which the Donziger Waiver would apply, Page does not challenge

the lower court’s reading of the waiver’s scope at all. 21                       Page

concedes, for instance, that Donziger was required to produce

documents    in    his    associates’     possession,    including     those      now


      21
        The magistrate judge found that all the documents sought
from Page would have been within the scope of the Donziger
Waiver and should have been produced in the New York proceeding.
And the magistrate judge understood Page to have conceded the
issue.   (See, e.g., J.A.2 2625-26 (“Mr. Page does not dispute
that his documents should have been produced in Mr. Donziger’s
production.”).) Page has not challenged either finding.


                                          33
held    by    Page.      And     Page      has     never   identified     any    specific

document that he was required to produce by the Maryland court

that was not already subject to production by Donziger in New

York.        Page     nevertheless         invites    us   to    deprive    Chevron      of

documents to which it is admittedly entitled under the New York

court’s decisions, all without ever coming to grips with the

fundamental inconsistencies that would result.                        We cannot accept

that invitation, as § 1782 is “a federal statute construed in a

federal       court    system”       and     the     statute’s       application      “must

ultimately be uniform.”              Republic of Ecuador v. Connor, 708 F.3d

651, 657 (5th Cir. 2013).

       What    is     more,   the    Second      Circuit    –-   a    co-equal       circuit

court -- has affirmed the Donziger Waiver, deciding the same

fundamental issue before us today “[a]fter an independent review

of the record.”           Lago Agrio Plaintiffs, 409 F. App’x at 395.

Even in less intimately related cases, we often consider whether

our decisions fall in line with those of our sister circuits.

See, e.g., Nat'l Treasury Emps. Union v. Fed. Lab. Relations

Auth., 737 F.3d 273, 280 (4th Cir. 2013); In re Frushour, 433

F.3d 393 (4th Cir. 2005).               It seems all the more appropriate to

do   so      here,    where    the    parties        are   re-litigating        an    issue

pertaining to the same documents and affecting the same parties

that were before the Second Circuit.                       After all, “[c]ourts in

[one      circuit]      should       not    grant      relief     that     would      cause

                                             34
substantial           interference          with         the     established        judicial

pronouncements of such sister circuits.”                          United States v. AMC

Entm’t, Inc., 549 F.3d 760, 773 (9th Cir. 2008); cf. Colby v.

J.C. Penney Co., Inc., 811 F.2d 1119, 1124 (7th Cir. 1987) (“A

posture      somewhere        in     between       some        deference    and     complete

deference is proper when cases in different circuits challenge

the same practice of the same defendant.”).

      To be sure, under the terms of § 1782, Chevron was required

to   file    a    separate         action    when    it        determined      to   seek    the

documents from Page.            But that ministerial step should not alter

the ultimate obligation to produce the same documents already

under a production order.              “The same dispute may . . . be framed

in formally separate actions . . . [but] later courts tend to

adhere    to     earlier      courts    for        the    same    reasons      that   inform

general law-of-the-case practices.”                      See, e.g., 18B Charles Alan

Wright et al., Federal Practice and Procedure § 4478.4 (2d ed.

2014 supp.).          That principle applies well here.

      Were       we    to   find     otherwise,          Donziger      could    escape      his

disclosure obligations because of the geographic happenstance of

where the responsive documents otherwise under his control were

found.       Indeed,        Donziger    might       escape       all   of   his     New    York

disclosure obligations by sending the relevant documents to his

compatriots in other districts.                     Yet a partner in a law firm

cannot avoid his or her disclosure obligations by foisting the

                                              35
documents off to an associate who happens to reside in another

judicial circuit.     And permitting Donziger to do so here would

not only “interfere” with the New York court’s affairs, W. Gulf

Mar. Ass’n, 751 F.2d at 728, but nullify the power of its orders

entirely.

     We do not countenance that result.          Instead, we find comity

a compelling reason to affirm the application of the Donziger

Waiver in the Maryland proceeding to the documents in Page’s

possession. 22

                                    C.

     Separately,    Page   argues   that   the   Donziger   Waiver   cannot

apply to documents created after October 20, 2010 -- the date

that the New York district court found waiver.          Chevron responds

that the Donziger Waiver has no end date.


     22
         Page suggests that the Maryland magistrate judge
“injected himself into the S.D.N.Y. § 1782 proceeding without
proper jurisdiction” by deciding that the Donziger Waiver
applied.   (Opening Br. [13-2028] 35.)   We fail to see how this
question presents any sort of jurisdictional issue, and Page did
not identify how it would.    Under former Federal Rule of Civil
Procedure 45 (applied by extension in the § 1782 context), the
magistrate judge had jurisdiction to determine whether documents
lying within his district were to be produced.        See, e.g.,
Haworth, Inc. v. Herman Miller, Inc., 998 F.2d 975, 977 (Fed.
Cir. 1993) (“When a party pursues discovery outside the
jurisdiction in which its suit is pending, the jurisdiction of
the local district court may be invoked to rule on discovery
issues in an ancillary proceeding.”). As part of that task, the
magistrate judge had to consider the privileges tied to those
documents and whether the privileges were validly asserted. The
Donziger Waiver was directly relevant to that decision.


                                    36
        The   magistrate    judge      believed       that     the    Donziger       Waiver

included a time limit based on the record at the time of his

decision:

        As to all of the materials held by Mr. Donziger or in
        the possession, custody, or control of Mr. Page, that
        waiver is full. It is complete for all discovery. . .
        . [But] I cannot find that that subject matter waiver
        has a prospective effect.   I cannot find a waiver to
        such an extent that it would effectively neuter the
        assistance of counsel going forward.   So I am hoping
        that is not the prong or the attack that Chevron is
        attempting to wage here. Otherwise, there would never
        be any kind of discussions between client and counsel
        or no opinion, drafts, and things like this. Counsel
        couldn’t be effective.    So it is really about past
        activities.

(J.A.2 2629–30; see also id. 3457–58 (“[P]roduction under the

waiver . . . only included discoverable materials through the

October       20,   2010   date.”).)              Importantly,       Chevron    has    not

appealed that finding.           Hence, we cannot agree with its “no time

limit” position in the absence of a cross-appeal, as Chevron

seeks    a    “modification      of    the   judgment.”          Country   Vintner       of

N.C., LLC v. E. & J. Gallo Winery, Inc., 718 F.3d 249, 257 n.8

(4th Cir. 2013).

     Chevron        separately    argues      that     –-    whatever    the    original

scope of the Donziger Waiver might have been -- Donziger has

extended       that    waiver     by     producing          post-October       20,     2010

materials in the New York proceeding.                         As to this argument,

however, we are constrained by the record before us, which does

not contain evidence that Donziger has disclosed post-October

                                             37
20,   2010     documents.        Consequently,         neither   the   Maryland

magistrate judge nor the district court found that any post-

October 20 disclosure had been made.               Instead, the magistrate

judge instructed the parties to “look into that a little bit

more.”      (J.A.2 3458; see also id. at 2633 (“I also need to know

the date of the last production of Mr. Donziger or any of those

persons who are working under him.”).)            Chevron has attempted to

bypass the lower courts on this issue by asking us to make a

factual finding regarding post-October 20, 2010 disclosures in

the first instance on appeal.            We should not and cannot do so.

“[A]ppellate courts . . . do not make such factual findings in

the first instance.”        Columbus-Am. Discovery Grp. v. Atl. Mut.

Ins. Co., 56 F.3d 556, 575 (4th Cir. 1995).

      Thus, the Donziger Waiver applies to documents created on

or before October 20, 2010.             Any issue of whether Donziger or

any other relevant person has voluntarily produced post-October

20 materials that effected an additional waiver is not properly

before us.     We take no position on how the district court should

resolve that issue should it arise in further proceedings.

                                        D.

      In addition to the Donziger Waiver, the magistrate judge

and   the    district   court   found    two   other    independent    bases   to

permit discovery of the documents for which Page had asserted

privileges from disclosure.        The magistrate judge found that the

                                        38
crime-fraud exception applied because of Page’s involvement in

obtaining      the      allegedly   fraudulent       judgment     in   Ecuador.        In

addition, various voluntary disclosures –- including disclosures

to   Cabrera       --   defeated    the   privileges       that   Page    asserted     by

effecting      a    subject-matter        waiver.      Having     already      found    a

substantial        and     independent      reason    to    affirm       the   district

court’s order in the § 1782 proceeding, we do not address these

other grounds and express no opinion on them.                      See In re Under

Seal, 749 F.3d 276, 293 (4th Cir. 2014) (“[T]o obtain reversal

of   a    district       court   judgment    based    on    multiple,      independent

grounds, an appellant must convince us that every stated ground

for the judgment against him is incorrect.”).



                                            IV.

         For the foregoing reasons, we dismiss appeal number 13-1382

and affirm the lower court’s judgment in appeal number 13-2028.



                                                             No. 13-1382 DISMISSED
                                                              No. 13-2028 AFFIRMED




                                            39